DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-7 and 11-17 in the reply filed on 2/5/21 is acknowledged.
Claims 8-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/21.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0177118 A1 (“Karczewicz”).
Regarding claim 1, Karczewicz discloses a method of video decoding performed in a video decoder, the method comprising: receiving coded information of neighboring blocks of a current block (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]; thus, the most probable modes (MPMs) of neighboring blocks of a current block are previously received relative to when the MPMs of a current block are received) from a coded video bitstream (e.g. see encoded video bitstream received by video decoder 30 in Fig. 4 from video encoder 20 in Fig. 2), the coded information comprising intra prediction information of the neighboring blocks (e.g. see most probable mode determined based on intra-prediction modes used to encode left- and above-neighboring blocks, e.g. see at least paragraph [0120]); determining intra prediction information of the current block (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph 
Regarding claim 2, Karczewicz further discloses wherein the determining the intra prediction information of the current block comprises: determining the intra prediction information of the current block based on the coded information of the neighboring blocks of the current block according to the determined context model (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]; thus, the MPMs of the current block are received by video decoder 30 in Fig. 4, i.e. the entropy decoding unit 70, from video encoder 20 in Fig. 2; Fig. 5B illustrates in more details how entropy decoding unit 70 decodes by using CABAC decoding unit 50B to decode an encoded 
Regarding claim 3, Karczewicz further discloses wherein the coded information further includes at least one of a reference line index, an intra sub-partition (IPS) flag, or a MPM index (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]; thus, the most probable modes (MPMs) of neighboring blocks of a current block are previously received relative to when the MPMs of a current block are received).    
Regarding claim 4, Karczewicz further discloses wherein the intra prediction information of the current block includes at least one of a MPM flag, a size of an MPM list, or a MPM index (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]). 
Regarding claim 5, Karczewicz further discloses wherein the determining the context model from the set of context models (e.g. see context modeling, e.g. see at least paragraph [0148]) based on the coded information (e.g. see values of corresponding previously encoded syntax elements for neighboring blocks of video data, e.g. see at least paragraph [0148]) comprises: determining the context model based on at least one of a number of non-angular modes of the neighboring blocks, a number of angular modes of the neighboring blocks, MPM flags of the 41 neighboring blocks, MPM indices of the neighboring blocks, or ISP flags of the neighboring blocks (e.g. see values of corresponding previously encoded syntax elements for neighboring blocks of video data, paragraph [0148], e.g. most probable modes of neighboring blocks signaled using an initial or series of bits, e.g. see at least paragraph [0120]). 
 Regarding claim 6, Karczewicz further discloses wherein the size of the MPM list of the current block is equal to a first integer when intra prediction modes of the neighboring blocks are non-angular modes, and the size of the MPM list of the current block is equal to a second integer when one of the intra prediction modes of the neighboring blocks is an angular mode, the first integer being smaller than the second integer (it is noted that this claim only limits the size of the MPM list in claim 4, i.e. one of the possible intra prediction information of the current block; claim 4 is rejected because Karczewicz 
Regarding claim 7, Karczewicz further discloses wherein the size of the MPM list of the current block is equal to a first integer when intra prediction modes of the neighboring blocks are non-angular modes, the size of the MPM list of the current block is equal to a second integer when one of the intra prediction modes of the neighboring blocks is a non-angular mode, and the size of the MPM list of the current block is a third integer when the intra prediction modes of the neighboring blocks are angular modes, the first integer being smaller than the second integer, the second integer being smaller than the third integer (it is noted that this claim only limits the size of the MPM list in claim 4, i.e. one of the possible intra prediction information of the current block; claim 4 is rejected because Karczewicz discloses the intra prediction information of the current block comprises MPM flag and/or MPM index (see mapping above), i.e. the other two possible intra prediction information of the current block; therefore, this claim is rejected because Karczewicz meets the limitations in claim 4).  
	Regarding claims 11-17, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.
Applicant asserts on pages 12-13 of the Remarks that Karczewicz does not disclose “determining a context model from a set of context models based on an intra prediction mode or MPM flag of neighboring blocks. That is Karczewicz does not disclose or suggest determining intra prediction information of the current block that includes determining a context model from a set of context models based on the coded information of the neighboring blocks, the coded information including one of (i) an intra prediction mode of the neighboring blocks and (ii) a most probable mode (MPM) flag of the neighboring blocks” because paragraph [0120] of Karczewicz merely describes that a most probable mode for a current block may be determined based on intra prediction modes used to encode left and above neighboring blocks and paragraph [0148] merely describes that a context model may use values of modified intra-prediction mode indexes for neighboring blocks of video data. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chien et al., US 2012/0314766 A1, discloses an enhanced intra-prediction mode signaling for video coding using neighboring mode
Park et al., US 2016/0044310 A1, discloses a method and device for intra prediction
Franscois et al., US 2012/0327999 A1, discloses encoding mode values representing prediction modes
Chien et al., US 9628789, discloses a reference mode selection in intra mode coding

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485